Citation Nr: 1510872	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-27 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease left knee, to include as due to an injury from a fall caused by the service connected residuals fractured right tibia and fibula.

2.  Entitlement to service connection for residuals of fracture left ankle, to include as due to an injury from a fall caused by the service connected residuals fractured right tibia and fibula.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1948 to February 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In November 2014, the Veteran appointed a new representative, the Vietnam Veterans of America, effectively terminating his representation by Disabled American Veterans for all pending claims.  38 C.F.R. § 14.631(f)(1) (A power of attorney may be revoked at any time, and unless specifically noted otherwise, receipt of a new power of attorney constitutes a revocation of an existing power of attorney.).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of service connection for anxiety has been raised by the record in a November 2014 application for disability compensation and related compensation benefits, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a videoconference Board hearing for January 21, 2015.  To date, a videoconference Board hearing has not been held.  The Veteran reported to his January 21, 2015 videoconference Board hearing, and sought a sixty day postponement.  The Veteran stated that his postponement was due to the fact that he had a new service organization (Vietnam Veterans of America) representing him in his appeal.  No testimony was taken from the Veteran, and it appears that VA informally granted the postponement.    

The Board notes that the Veteran's request was not received two weeks prior to his hearing.  38 C.F.R. § 20.704(c).  However, given that the Veterans' benefits system is both "paternalistic" and "uniquely pro-claimant," a remand of this matter to the RO is warranted in order to reschedule the Veteran's requested videoconference Board hearing.  See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 200); 38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference Board hearing at the RO before a Veterans Law Judge and provide appropriate notification to the Veteran and his representative.  After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






